                            UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF ARKANSAS
                               FAYETTEVILLE DIVISION

AMY N. DULANEY                                                                        PLAINTIFF

v.                                    No. 5:18-CV-05203

ANDREW M. SAUL, Acting Commissioner,
Social Security Administration                                                      DEFENDANT

                                             ORDER

       The Court has received a report and recommendation (Doc. 23) from Chief United States

Magistrate Judge Erin L. Wiedemann. Plaintiff has filed objections. (Doc. 24). The Magistrate

recommends that the Court affirm the Social Security Administration’s decision and dismiss

Plaintiff’s case with prejudice. The Court has conducted de novo review of those portions of the

report and recommendation to which Plaintiff has objected. 28 U.S.C. § 636(b)(1). Plaintiff’s

objections offer neither law nor fact requiring departure from the Magistrate’s findings. The report

and recommendation is otherwise proper, contains no clear error, and is ADOPTED IN ITS

ENTIRETY.

       IT IS THEREFORE ORDERED that the decision of the Social Security Administration is

AFFIRMED and this case is DISMISSED WITH PREJUDICE.

       Judgment will be entered accordingly.

       IT IS SO ORDERED this 31st day of October, 2019.


                                                             /s/P. K. Holmes, III
                                                             P.K. HOLMES, III
                                                             U.S. DISTRICT JUDGE
